Citation Nr: 1326614	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder is warranted.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD.  

As will be discussed herein, a September 2003 rating decision initially denied service connection for PTSD.  Thereafter, an August 2007 rating decision determined that new and material evidence had not been received in order to reopen such claim.  However, the Board recognizes that the Veteran has presented evidence of multiple psychiatric disorders other than PTSD, to include depression, impulse control disorder and intermittent explosive disorder.  

For the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder and recognizes that such includes consideration of all currently diagnosed acquired psychiatric disorders.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

In November 2012, the Veteran's representative submitted additional evidence and argument in support of his claim on appeal with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  In a final decision issued in August 2007, the RO determined that service connection for PTSD remained denied.   

2.  Evidence added to the record since the final August 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1. The August 2007 rating decision that determined that service connection for PTSD remained denied is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007) [(2012)].

2. New and material evidence has been received to reopen the claims of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that he developed PTSD in service during the Vietnam era, specifically following a truck accident while stationed in Korea.  He alleges that he has had psychiatric symptoms since service and, therefore, service connection is warranted.

The Veteran's claim for service connection for PTSD was originally denied in a September 2003 rating decision on the basis that the Veteran did not have a diagnosis of PTSD.  At the time of that decision, the RO considered the VA medical records, which did not document a diagnosis of PTSD.  

Subsequent to the issuance of the September 2003 rating decision, the Veteran filed another claim for service connection for PTSD and the RO obtained the Veteran's service treatment records, which document the his physical and mental health during his service, in June 2007.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  As the Veteran's service treatment records document the his physical and mental health during his service, they are relevant to his claim for service connection for PTSD and, therefore, the September 2003 rating decision is rendered non-final.

Thereafter, in August 2007, the RO considered the Veteran's service treatment records, his statements, and VA treatment records.  The RO noted review of service treatment records and found that the VA medical records showed a diagnosis of depression and other disorders (including rule out PTSD), but not PTSD.  Therefore, the RO determined that the claim for service connection for PTSD remained denied because the evidence submitted was not new and material.  Despite such characterization, the Board finds that the RO considered the merits of the Veteran's claim within the rating decision, effectively conducting a de novo, review of the claim, in accordance with 38 C.F.R. § 3.156(c).   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In August 2007, the RO advised the Veteran of the rating decision and his appellate rights.  However, the Veteran did not submit a notice of disagreement within one year of the rating decision.  In fact, the RO did not receive any further communication regarding his claim of entitlement to service connection for PTSD until November 2008.  Therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2012)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the August 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that the Veteran's service personnel records were received subsequent to the issuance of the August 2007 rating decision, in May 2009.  As such, the Board has considered the applicability of 38 C.F.R. § 3.156(c); however, the Board finds such provision to be inapplicable.  In this regard, the Veteran's service personnel records do not address the circumstances surrounding his alleged in-service stressor regarding a truck accident.  They also do not demonstrate psychiatric complaints or treatment.  Therefore, the claim is not reviewed on a de novo basis and new and material evidence is required to reopen such claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 2007 rating decision, additional evidence consisting of VA medical records documenting a diagnosis of PTSD, including a May 2011 VA psychology consult report, has been received.  The Veteran also reported, within his VA medical records, that he has had chronic psychiatric symptoms since service.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the VA medical records document a diagnosis of PTSD.  Also, in a May 2011 VA psychology consult, the VA medical provider opined that the Veteran met the DSM-IV criteria for PTSD.  

The newly received evidence, to include the Veteran's statements indicating that he has experienced psychiatric symptoms since service, is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for PTSD.  Justus, supra.  Moreover, the new medical evidence also includes evidence of a current PTSD diagnosis.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously noted, the Veteran's PTSD claim has been recharacterized to as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and any other currently diagnosed acquired psychiatric disorder.  The Veteran contends that he has an acquired psychiatric disorder due to an in-service stressor of driving a truck down a mountain, which overturned and rolled 100 feet down the side of the mountain in Korea.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  In this regard, there are missing VA treatment records.  Specifically, the earliest VA medical records associated with the claims file are from January 2003 (from the Kansas City VA Medical Center (VAMC)).  A January 28, 2003 VA medical record documents that the Veteran reported that he had received psychiatric treatment from the Columbia VAMC since the mid 1990s.  Additionally, the Veteran current receives treatment through the Leavenworth VAMC.  VA medical records from February 2003 until June 2007, from August 2007 until December 2007, and from August 2010 are not associated with the claims file.  Furthermore, the May 2011 VA psychology consult notes a 2011VA neuropsychological evaluation that is not associated with the claims file.  Additionally, in a January 29, 2009 VA medical record, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits, but that SSA had denied his claim.  Therefore, while on remand, any unassociated VA treatment records from the VA Heartland Network (to include the Leavenworth, Kansas City and Columbia VAMCs) and any SSA disability claim records that may exist should be obtained for consideration in the appeal.  

In regard to the PTSD component of the Veteran's claim, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

38 C.F.R. § 3.304(f) has been revised to read "if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

In the present case, the Veteran claimed stressor is that he was in a truck accident in Korea, during the Vietnam Era.  The Board notes, as also indicated by the November 2013 statement by the Veteran's attorney, that the April 2011 statement of the case noted that the Veteran's "DD 214 is consistent with exposure to hostile military activity."  However, such a notation is not a VA finding that the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity.  Furthermore, there is no indication that his alleged stressor regarding the truck accident is related to his fear of hostile military activity.  Therefore, the revisions to 38 C.F.R. § 3.304(f), cited above, do not appear to apply to such claimed stressor.  Moreover, to date, the Veteran has not alleged a stressor related to fear of hostile military activity.

In the present case, in a February 2009 Memorandum, the RO found that the Veteran had not provided sufficient information to corroborate his claimed stressor by the Joint Services Records Research Center (JSRRC) or National Archives and Records Administration (NARA).  As the claim is being remanded, the RO should provide the Veteran another opportunity to provide information to support his claimed stressor.  The RO should also attempt to verify such information if sufficient information is provided.

As to the general claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that the Veteran should be afforded a new VA examination so as to determine the current nature and etiology of such disorder.  In this regard, a review of the record reveals that the Veteran has been diagnosed with various acquired psychiatric disorders.  For example, a January 2003 VA medical record documents findings of depressive disorder, not otherwise specified.  A March 2008 VA medical provider diagnosed the Veteran with impulse control disorder, depression, and PTSD.  The November 2010 VA examiner diagnosed the Veteran with intermittent explosive disorder and depressive disorder, not otherwise specified.  That VA examiner specifically found that the Veteran did not meet DSM IV criteria for a diagnosis of PTSD; however, he did not offer an etiological opinion regarding the Veteran's diagnoses of with intermittent explosive disorder and depressive disorder, not otherwise specified.  Additionally, subsequent to the examination, a May 2011 VA psychology consult showed a diagnosis of PTSD.  

Additionally, the Veteran currently claims that he has had psychiatric symptoms since service.  In a March 14, 2008 VA medical record, the Veteran reported that following his truck accident in Korea he started having nightmares overseas and acted out, forcing him to leave the service.  

Therefore, in light of the new diagnosis of PTSD and the Veteran's allegations of experiencing psychiatric symptoms since service, the Board finds that the Veteran should be afforded a new VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following:

1.   (A) The RO should obtain any unassociated VA treatment records from the VA Heartland Network (to include the Leavenworth, Kansas City and Columbia VAMCs).  Such records should include treatment records from the Columbia VAMC (since the mid-1990s forward - specifically including his reported psychiatric hospitalization/treatment); Kansas City VAMC records (from February 2003 until June 2007, August 2007 until December 2007, and August 2010 to the present); and any Leavenworth VAMC treatment records.  The RO should also specifically obtain the 2011 neuropsychological evaluation noted in the May 2011 VA psychology consult.

(B) The RO should also obtain any 2007 SSA disability claim records.   

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given another opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder.  After securing any necessary authorization from him, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO should request that the Veteran provide additional information regarding his claimed stressor.  If sufficient information is provided by the Veteran, the RO should again attempt to verify whether the stressor occurred.  If the RO finds that insufficient information has been provided, the RO should note that finding in the claims file.

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the RO should specifically include documentation as to whether the Veteran's claimed stressor involving a truck accident has been verified.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressor involving a truck accident has been verified by the RO.   

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the alleged truck accident.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


